Citation Nr: 0806080	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-30 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating, in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971.  

This appeal arises from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking a higher initial rating for his 
service connected PTSD.  

The record reflects that after the veteran perfected his 
appeal in 2005, he was hospitalized due to his PTSD in 2006.  
The records of this have been obtained, and the veteran was 
assigned a temporary 100 percent evaluation for this 
hospitalization effective from October 18, 2006 to December 
31, 2006.  However, he was not provided a supplemental 
statement of the case as required when additional pertinent 
evidence is received after the statement of the case is 
issued.  38 C.F.R. § 19.31.  This will need to be 
accomplished.  

In addition, the veteran has not been examined for VA 
purposes since this hospitalization.  That will likewise need 
to be accomplished.  

Lastly, attempts should be made to obtain information 
regarding the circumstances of the veteran's discharge from 
his last employment, with American Fire Sprinkler.  

Accordingly, the case is REMANDED for the following action:

1.  VA should request the veteran to 
identify all health care providers who 
have treated him since January 2007 for 
PTSD.  With any necessary authorization 
from the veteran, VA should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran.  

2.  VA should request the veteran 
authorize his former employer American 
Fire Sprinkler, Inc., of 931 Highway 80 
West, Jackson, Mississippi 39204, (601) 
961-9798, provide information regarding 
his employment and termination.  If the 
veteran provides authorization, VA 
should request information from the 
employer relating to the veteran's job 
performance and reasons for his 
termination of employment.  

3.  VA should schedule the veteran for a 
comprehensive VA psychiatric examination 
to ascertain the severity of the 
veteran's PTSD.  The claims file should 
be made available to and reviewed by the 
examiner prior to the requested study.  
In the examination report provided, the 
examiner is asked to distinguish between 
symptoms related to the veteran's PTSD 
and any other psychiatric disorder 
diagnosed, and to offer an opinion as to 
whether the veteran's symptoms of PTSD 
are of such severity as to render the 
veteran unemployable.  A complete 
rationale for any opinion expressed 
should be provided.  

4.  Thereafter, the evidence should be 
reviewed, and the veteran's claim re-
adjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with an appropriate supplemental 
statement of the case and be given 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


